DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 3/23/2022.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lavertu (US 10,829,104) in further view of Philips (US 2012/0179357).

As to claims 1, 6 and 17 Lavertu discloses a vehicle comprising:
a powertrain including an engine (108) and an electric machine (112);
a drive horizon system (100) configured to generate a powertrain power output profile required to propel the vehicle over a predetermined route based on navigation data, the navigation data including a road grade of the predetermined route, a speed limit of the predetermined route, a road curvature of the predetermined route, traffic conditions of the predetermined route, or weather conditions of the predetermined route (column 7 lines 35-45); and
a controller programed to, in response to the electric machine operating to propel the vehicle over the predetermined route while the engine is shutdown (if the controller is in step 214 then the engines are shutdown and only the storage devices are providing power) and an upcoming increase in the powertrain power output profile to a value that is greater than a threshold, initiate an engine start at a predetermined time period before the upcoming increase in the powertrain power output profile, and (in step 202 it is not looking at the current segment but upcoming segments to determine the power needed in step 204.  If the power on the upcoming segment is more than the motors alone can provide and the engine can do it efficiently by itself then in step 218 the engine is used to power the motors and charge the batteries in step 220)
in response to the electric machine operating to propel the vehicle over the predetermined route (with the batteries only in step 214) and an upcoming increase in the powertrain power output profile to a value that is less than the threshold, maintain operating the electric machine to propel the vehicle over the predetermined route (will continue with the batteries only) 
However, Lavertu is silent to whether the engine is shutdown when not in use. Phillips discloses it is known in the art to have a start stop controller on an engine that is capable of being shutdown while the vehicle is in motion (paragraph 0010).  It would have been obvious to one of ordinary skill int eh art at the time of filing to shutdown the engine as described in Philips while not in use to save fuel as the intention of the invention to Lavertu is to save fuel. 

As to claim 2 Philips discloses the vehicle of claim 1 further comprising a starter motor (30) configured to turn a crankshaft of the engine to start the engine.

As to claim 3 Lavertu discloses the vehicle of claim 2, wherein the controller is further programmed to operate the starter motor (have the engine control the motors) to initiate the engine start at the predetermined time period before the upcoming increase in the powertrain power output profile to the value that is greater than the threshold.
As to claim 7-10 and 18 Lavertu discloses the vehicle of claim 6, wherein the navigation data includes static data. Wherein the static data includes a road grade of the predetermined route. Wherein the static data includes a speed limit of the predetermined route. Wherein the static data includes a road curvature of the predetermined route. (column 5 lines 55-65 and column 7 lines 35-45).

As to claims 11-14 Lavertu discloses the navigation data includes dynamic data. Wherein the dynamic data includes traffic conditions of the predetermined route. Wherein traffic conditions of the predetermined route include a traffic density of the predetermine route. Wherein the dynamic data includes weather conditions of the predetermined route. (column 5 lines 55-65 and column 7 lines 35-45).

As to claim 15 and 19 Lavertu discloses the vehicle of claim 6 further comprising a starter motor configured to turn a crankshaft of the engine to start the engine, and Lavertu discloses (step 222) wherein the controller is further programmed to operate the starter motor to initiate the engine start at the predetermined time period before the upcoming increase in the values that is greater than the threshold.

As to claim 16. (Original) The vehicle of claim 6 further comprising an engine disconnect clutch configured to connect and disconnect the engine to and from the powertrain, respectively, and wherein the controller is further programmed to increase a pressure on the disconnect clutch to initiate the engine start at the predetermined period of time before the upcoming increase in the values that is greater than the threshold.
Allowable Subject Matter
Claims 4, 5, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses the clutch along with the hybrid power system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to hybrid vehicle control systems is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747